Citation Nr: 0511376	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  96-17 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, due 
to an undiagnosed illness.

2.  Entitlement to service connection for heart disease, due 
to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and spouse



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had service in the U.S. Army National Guard, 
including a period of active service from December 1990 to 
October 1991.  He served in the Southwest Asia Theater during 
the Persian Gulf War (PGW) from February 11 to August 31, 
1991.  He also had a period of active duty training from 
approximately September 1968 to April 1969.

This matter initially came before the Board on appeal from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  This case was 
previously before the Board in April 2004 remanded for 
additional development and adjudication.

In November 2004, the veteran submitted additional evidence 
directly to the Board without a signed waiver of initial 
consideration by the agency of original jurisdiction(AOJ).  
The evidence received consists of a lay statement from the 
veteran's employer indicating that the veteran frequently 
missed work due to health related problems.  Although not 
accompanied by a specific written waiver of RO jurisdiction, 
the Board finds that a remand for RO consideration in the 
first instance, is not warranted.  The additional evidence 
received is without any relevant or material bearing on the 
outcome of the claims currently on appeal.  Therefore, there 
is no need to remand either issue to the RO for initial 
consideration of the recently received evidence.


FINDINGS OF FACT

1.  The veteran has received diagnoses of hypertension and 
left ventricular hypertrophy, which are known clinical 
conditions that have not otherwise been causally or 
etiologically related to his service in the military, 
including his Persian Gulf War service.

2.  Clear and unmistakable medical evidence shows that the 
veteran's hypertension was present prior to his entrance into 
active duty in December 1990 and that the pre-service 
hypertension did not undergo a permanent increase in severity 
during his brief period of active duty.

3.  The veteran's chest pains during active service were 
acute and transitory and a continuing disability was not then 
present.  

4.  The veteran has not presented competent medical evidence 
of a nexus between service and his current heart disease.


CONCLUSIONS OF LAW

1.  The veteran's hypertension, preexisted service, and was 
not incurred in or aggravated during his military service.  
38 U.S.C.A. §§  101 (24), 1110, 1112, 1113, 1117, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 
3.304, 3.306 (2004).

2.  Heart disease was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.  

In August 1994, the veteran requested service connection for 
hypertension and heart disease.  A rating action in April 
1995 denied service connection for each disability.  The 
veteran filed a timely appeal.  In letters dated in February 
2003, May 2003, and May 2004, the RO informed the veteran of 
the requirements of VCAA.  In a supplemental statement of the 
case, dated in December 2004, the veteran was provided with 
the applicable law and regulations regarding VCAA.

For the reasons enumerated above, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

Laws and Regulations 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

Service connection for some disorders, including 
hypertension, may be presumed where the disability is shown 
to a compensable degree within 1 year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

In addition, VA shall pay compensation in accordance with 
Chapter 11 of Title 38, U.S. Code, to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as, but not 
limited to, fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders, provided that such disability: (i) 
became manifest either during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006; and (ii) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 U.S.C.A. §1117(a) (West 2002); 38 
C.F.R. § 3.317(a)(1),(b) (2004).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (2004).  Disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (2004).

Compensation shall not be paid under this section: (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military service in the Southwest 
Asia theater of operations during the Persian Gulf War; or 
(2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the appellant' s most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
(3) if there is affirmative evidence that the illness is the 
result of the appellant's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c) (2004).

1.  Hypertension

Factual Background

The veteran had prior active service in 1968.  Service 
personnel records (including his DD Form 214) indicate that 
he was activated from the National Guard in December 1990 and 
served in Southwest Asia from February to August 1991.  His 
military occupational special is listed as a military 
policeman.

The veteran's National Guard records, dated prior to his 
active duty, include an enlistment examination dated in 
August 1980 which shows blood pressure readings of 130/84, 
118/76 and 110/88.  A September 1987 private emergency room 
report shows treatment for a right eye injury.  The veteran's 
blood pressure at that time was noted as 140/100.  He was not 
on any medications.  In March 1989, the veteran was evaluated 
for complaints of dizziness and headaches.  He expressed 
concerns about having high blood pressure, but had no 
symptoms at that time.  His blood pressure was 130/84.  The 
diagnosis was probable tension headaches and dizziness of 
unknown etiology.  A diagnosis of hypertension was not given.  

In May 1989, the veteran underwent medical screening for 
cardiovascular risk.  His blood pressure was 120/88.  It was 
noted that he was on Zestril, a drug used to control blood 
pressure.  He was cleared for the Army's Physical Fitness 
Training and Testing Program.  The remaining preservice 
medical records document blood pressure readings of 130/100 
and 132/100 in April 1990.  The veteran was on various anti-
hypertensive medications, including Zestril, Vasotec and 
Hydropres. 

The service medical records from the veteran's period of 
active duty from December 1990 to October 1991, do not 
include an enlistment examination.  However, in January 1991, 
shortly after his service entrance it was noted that he was 
on hypertension medication.  Subsequent records show blood 
pressure readings of 130/90, 108/80, 130/88, 136/96, 104/70 
and 121/73.  In May 1991, he was hospitalized for an episode 
of atypical chest pain.  At that time his blood pressure was 
150/110.  Follow-up treatment records show blood pressure 
readings of 136/96 and 121/73.  Prior to discharge in 
September 1991 the veteran's blood pressure was 120/80.  

Post-service medical records show that in September 1991, 
private hospital records document the veteran's blood 
pressure as 124/84, 136/90, and 132/96.  In December 1991 
(two-months after service discharge from active duty), the 
veteran underwent VA examination.  The report includes a 
diagnosis of hypertension, and at that time the veteran gave 
a history of such problem in service.  Clinical evaluation 
was essentially normal and blood pressure was 124/88.  

Records from 1991 and thereafter note a history and diagnoses 
of hypertension generally well controlled on medication.  
During VA examination in February 1994, clinical evaluation 
was normal.  Blood pressure was 148/104 and the hypertension 
was considered under fair control on medication.  On 
subsequent VA Gulf Registry examination in January 1995 the 
examiner noted that the veteran's hypertension started before 
the Persian Gulf and that he was probably started on 
medications in 1990.  The veteran's blood pressure was 
recorded as 182/104, 144/100, and 168/118.  Treatment records 
dated between 1996 and 1999 show the veteran was evaluated 
for hypertension with periodic adjustments or changes to his 
anti-hypertensive medications.  These records also show that 
he was occasionally noncompliant with his medications because 
of various side effects.  

During a RO hearing in April 1998, the veteran's testimony 
was limited to issues other than hypertension.

A undated medical opinion from the veteran's private treating 
physician was received in May 1998.  The examiner opined that 
it was more than likely that the veteran's hypertension was 
aggravated beyond normal limits due to being in a war zone, 
work stress (long hours) or basic stress.  

During VA examination in March 2002, the veteran reported 
that his hypertension began in the 1980s during his service 
with the National Guard and that he subsequently stopped his 
medication in 1995.  The examiner referred to the medial 
opinion from the veteran's treating physician indicating that 
the hypertension was aggravated beyond the normal limits 
during active duty.  The VA examiner noted that although 
there were no factors shown to support this assertion, any 
stress would, of course aggravate hypertension, even if the 
hypertension was being treated adequately.  The examiner 
noted that the veteran's hypertension improved to the point 
that his medication was stopped.  The examiner concluded that 
it would be pure speculation on his part to say that the 
veteran's hypertension was more aggravated by his service in 
the Gulf War than it would be working as a realtor or 
performing any other stressful job since service.  The 
diagnosis was hypertension under fair control.  

During a Central Office hearing November 2003, the veteran 
testified that he could not remember when his hypertension 
was diagnosed but that it was prior to 1990 and that he was 
first placed on medication in 1989.  He testified that he was 
told he had marginally high blood pressure prior to active 
duty but that afterwards the readings were considerably 
higher.  He stated that his blood pressure was monitored 
twice daily while on active duty, but he could not recall 
typical blood pressure readings.  

Analysis

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
History conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
value consistent with accepted medical evidence relating to 
incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during 
and subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304 (2004).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2004).

In deciding a claim based on aggravation, the Board must 
determine whether there has been any measured worsening of 
the disability during service and then whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  The Court has stated that temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993).  Therefore, a determination must be made as 
to whether the underlying disease process did indeed worsen 
or whether there was a mere exacerbation of symptoms during 
service.

That the veteran was diagnosed with hypertension during his 
service in the National Guard is not, in and of itself, 
sufficient to establish entitlement to service connection.  
National Guard/Reserve service generally is comprised of 
periods of inactive duty training (IDT) (such as monthly 
weekend drills) and (active duty training) ADT that often is 
a two-week period of duty performed annually for training 
purposes.  Service connection may also be granted for 
disability resulting from injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest or a cerebrovascular accident occurring during 
a period of IDT.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 
2002).  Thus, even assuming that the veteran attended weekend 
drills or other periods of IDT for many years and that over 
those years his hypertension initially developed and then 
worsened, it could not be service-connected based on his 
having been in the National Guard and having attended weekend 
drills since hypertension is a disease rather than an injury.

However, the veteran also had periods of ADT while in the 
National Guard, and he could be awarded service connection 
for any disease or injury incurred or aggravated during such 
periods of ADT.  See 38 U.S.C.A. § 101(24) (West 2002); 38 
C.F.R. § 3.6 (2004).  Thus, there would have to be competent 
evidence of such incurrence or aggravation.  The veteran 
served in the National Guard for over 20 years before being 
activated in December 1990.  The earliest evidence of 
hypertension in the record is found in a May 1989 treatment 
record that preceded the veteran's entry onto active duty.  
Shortly thereafter, it was again noted that he was on 
medication for hypertension.  Thus, the presence of 
hypertension at the time of entrance into service rebuts the 
presumption that he was in sound condition when he entered 
service.  Since hypertension clearly preexisted service, 
service connection can be granted only if it is shown to have 
undergone an increase in severity therein such as to 
constitute aggravation under the law.  

There is nothing in the medical record to suggest that the 
veteran's hypertension underwent any pathological advancement 
during the 10-month period of active duty from December 1990 
to October 1991.  Specifically, medical records show regular 
monitoring of the veteran's hypertension with variable blood 
pressure readings, most of which were normal but with an 
occasional borderline blood pressure.  These entries are 
insufficient to establish an increase in disability as they 
do not indicate any permanent effects to the underlying 
hypertension during service.  The fact that the veteran 
exhibited symptoms in service, in and of itself, is not 
sufficient to show that the underlying condition, as 
contrasted to the symptoms, worsened.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).

Although the veteran was hospitalized for atypical chest pain 
in May 1991 with blood pressure of 150/110, subsequent 
medical records after treatment show blood pressure readings 
of 136/96, 121/73, and 120/88.  Thus there is no indication 
that such treatment was reflective of more than a flare-up of 
the disability.  Moreover, the veteran's condition 
immediately following separation from service shows a blood 
pressure reading of 124/88 in December 1991.  This fact would 
tend to support the conclusion that the veteran's 
hypertension was essentially unaffected by service.  He 
continued to receive regular post service treatment for 
hypertension, with periodic adjustments to medications and 
occasional noncompliance by the veteran.  

Thus, the evidence of record shows that the veteran's 
hypertension was marked by temporary or intermittent flare-
ups, without a worsening of the underlying condition.  The 
service medical records constitute clear and unmistakable 
evidence that rebuts the presumption of aggravation, assuming 
that it had attached (as a result of an increase in severity 
during service).  

The Board has also reviewed the undated private medical 
opinion from the veteran's treating physician, that 
hypertension was aggravated by the period of active duty in 
1990.  However, in assigning less probative value to this 
examination, the Board notes that the opinion was conclusory, 
and the medical basis for reaching that conclusion was based 
on the veteran's history.  There is no indication that he 
reviewed the veteran's medical history, as found in the 
claims file, in formulating his opinion.  This particular 
medical opinion, in context, is merely the recordation of the 
history as related by the veteran, and does not represent a 
medical conclusion or opinion by the author.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Thus, to the extent that this 
clinical record based a finding on a recitation by the 
veteran of his own medical history, the information is not 
probative evidence as to whether the veteran's hypertension 
was aggravated by service.

Further, although the 2002 VA examiner stated that any stress 
would, of course aggravate hypertension, even if the 
hypertension was being treated adequately, he also stated 
that there were no factors shown to support this assertion.  
The VA examiner did not reach a conclusion regarding 
aggravation, which, he noted would be pure speculation.  

In making its determination, the Board has considered the 
veteran's testimony, which is considered credible insofar as 
he described his current symptoms and beliefs that his 
hypertension was aggravated in service.  However, it has not 
been indicated that he possesses the requisite medical 
qualifications to opine on a matter involving medical 
diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992) (a layperson is generally not 
competent to opine on a matter requiring knowledge of medical 
principles, such as causation or diagnosis).  Therefore, he 
does not possess the requisite medical knowledge to refute 
the medical conclusions in the service medical records.  The 
competent evidence in this case does not provide a basis for 
favorable action on the veteran's claim. 

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to  
service connection for hypertension and that the benefit-of-
the-doubt rule does not apply.  38 U.S.C.A. § 5107 (West 
2002).


2.  Heart Disease 

Factual Background

Service medical records show that in May 1991 the veteran was 
treated for atypical chest pain.  During follow-up 
examination in June 1991 it was determined that there was no 
evidence of cardiac dysfunction and that the symptoms were 
likely due to gastric or musculoskeletal pain.  A diagnosis 
of chest wall inflammation was made.  The veteran underwent 
further evaluation, which did not yield a diagnosis of heart 
disease.  

Post service VA and private treatment records together cover 
the period from 1991 to 2004.  During VA examination in 
December 1991 (two months after service discharge) the 
veteran reported a history of severe chest pain in service, 
diagnosed as chest wall inflammation.  His current complaint 
was of occasional chest tightness.  Examination was normal.  
A diagnosis of heart disease was not given.  

During VA examination in February 1994, the veteran 
complained of chest pain with four occurrences since service.  
Clinical evaluation was normal with no diagnosis of heart 
disease.  During VA examination in January 1995, the veteran 
again reported chest pain in the lower mid chest radiating 
into the left axilla twice in the last three years and 
shortness of breath.  The first episode was in May 1991 while 
he was in Saudi Arabia and the last episode was 6 months 
prior.  An electrocardiogram (EKG) and complete workup were 
both normal.  No diagnosis of heart disease given.  

During RO hearing in April 1998, the veteran's testimony was 
limited to issues other than heart disease.

A March 2002 VA examination report includes EKG findings of 
left ventricular hypertrophy and some non-specific inferior 
T-wave abnormalities with a normal sinus rhythm with no other 
problem noted.  A chest X-ray was normal.  The diagnosis was 
heart disease, with no evidence of previous myocardial 
infarction.

During a Central Office hearing in November 2003, the veteran 
testified that he experienced his first episode of chest pain 
in May 1991.  He was hospitalized for three days and treated 
with nitroglycerin tablets.  Although the tablets eased the 
pain, his chest remained sore.  The clinical assessment was 
chest wall inflammation.  He was given an antibiotic placed 
on light duty and later returned to full duty.  He 
experienced a second episode of chest pain sometime 
thereafter.  He testified that he continued to experience 
periodic chest pain after service.  The veteran has not been 
hospitalized for a heart condition.  

Analysis

The veteran's service medical records from his period of 
active duty show treatment for an episode of atypical chest 
pain diagnosed as chest wall inflammation.  Although the 
veteran's service medical records note a history of chest 
pain, there was no evidence of current chronic disease 
process.  See Clyburn v. West, 12 Vet.App. 296, 301 (1999).  
That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  Moreover, no pertinent complaints of findings were 
recorded at the time of separation in 1991.  As such, the 
veteran's service medical records do not affirmatively 
establish that chronic heart disease had its onset during 
active service.  

The earliest recorded medical history places the presence of 
heart disease in 2002, approximately 11 years after his 
separation from active service in 1991.  Moreover, no medical 
expert of record has suggested that the veteran's current 
heart disease, began during military service, or within a 
year thereafter.  No additional post-service medical records 
that discuss the etiology of the veteran's heart disease have 
been obtained and associated with the claims folder.  

The Board does not dispute that the veteran currently has 
left ventricular hypertrophy.  However, the disorder was not 
shown in service, nor has it been causally related to active 
service thereafter by any physician who based a diagnosis 
upon an accurate history of symptoms and medical treatment 
for the same during service.  As the veteran's current heart 
disease has not been medically associated with military 
service, there is no foundation upon which to allow the 
claim.

In making its determination, the Board has considered the 
veteran's testimony, which is considered credible insofar as 
he described his current symptoms and beliefs that his heart 
disease was incurred in or aggravated by service.  However, 
it has not been indicated that he possesses the requisite 
medical qualifications to opine on a matter involving medical 
diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992) (a layperson is generally not 
competent to opine on a matter requiring knowledge of medical 
principles, such as causation or diagnosis).  

In conclusion, the Board finds that the evidence of record 
shows that the veteran has in fact presented evidence of 
objective indications that he has hypertension and left 
ventricular hypertrophy, known clinical diagnoses, therefore 
his claim that these disorders are due to an undiagnosed 
illness incurred during Persian Gulf service, pursuant to 38 
C.F.R. 3.317, is without merit.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for heart disease is 
denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


